Exhibit 16.1 Messineo & Co., CPAs LLC 2cMullen Booth Road, Suite 302 Clearwater, FL 33759-1362 T: (518) 530-1122 F: (727) 674-0511 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 June 19, 2015 We have read the statements included in the Form S-1/A (Amendment No. 8) dated June 19, 2015, of Spiral Energy Tech., Inc., to be filed with the Securities and Exchange Commission and are in agreement with the statements contained under the heading “Changes in Our Certifying Accountant,” insofar as they relate to our firm. Very truly yours, Messineo & Co., CPAs, LLC Clearwater, Florida
